Citation Nr: 1226642	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  03-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2001 for the grant of a nonservice-connected disability pension. 

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a bladder disability. 

7.  Entitlement to service connection for a bowel disability.



REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service under honorable conditions from August 1973 to October 1975. 

This appeal arises from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In this decision, the RO granted entitlement to a nonservice-connected disability pension with an effective date of June 29, 2001.  The Veteran appealed this effective date.  In addition, the RO denied service connection for a psychiatric disability to include PTSD, a low back disability, bilateral hearing loss, tinnitus, a bladder disability, and a bowel disability.

The Board remanded this case for additional development in February 2005 including providing a notice letter addressing the PTSD claim based on personal assault and determining whether verification of the PTSD stressor was warranted, obtaining copies of the Veteran's Social Security Administration (SSA) records, and copies of VAMC treatment records the Veteran had notified VA of, and providing VA examinations for the claimed disabilities on appeal.  Unfortunately not all of the directives of the Board's remand were substantially complied with.  Therefore, the Board would err as a matter of law to proceed with a decision in this case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In addition there is additional development warranted based on the evidence added to the file since the Board's previous remand.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in regards to the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011), are met.

The Board previously remanded this claim, in part, so that the Veteran could be provided with VA examinations addressing his service connection claims for a psychiatric disorder to include PTSD, a low back disorder, bilateral hearing loss, tinnitus, a bladder disorder, and a bowel disorder.  Remand action paragraph #8 noted that if the Veteran failed to report for any of his compensation examinations, then documentation should be obtained and associated with the claims file that showed that notice scheduling the examination was sent to his last known address.

The Veteran was scheduled for examinations on July 8, 2010.  A notice letter dated June 28, 2010 was associated with the claims file.  The Veteran did not show up for his examinations.  In October 2010, the Veteran notified the RO that he had never received any letter regarding the VA examinations and requested to be rescheduled and given at least two to three weeks advanced notice.  The Veteran was subsequently rescheduled for examinations in September 2011 but did not show up for these examinations either.  The notice letters scheduling the September 2011 examinations were not added to the record.  

As the claim was previously remanded in pertinent part for the RO to document and associate with the claims file the notice scheduling the examinations so that it could be verified the notice letter was sent to his last known address, particularly if the Veteran did not appear for the examinations, the directives of the Board's remand have not been substantially complied with.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board remand also noted that the RO should obtain psychiatric treatment records from the VAMC in Missouri.  An RO memorandum in the file notes that the Veteran communicated to the RO that he could not recall ever receiving psychiatric treatment in Missouri.  The RO included a printout that appears to note that the Veteran had no records in St. Louis, Missouri.  The printout apparently indicates that the Veteran's social security number was used to search for patient records via the CAPRI (Compensation and Pension Record Interchange).  There is no indication that the VAMC facility in St. Louis was actually contacted to determine whether the Veteran ever had treatment there including any archived records.  Therefore, the RO should contact the VAMC in St. Louis, Missouri and request any records for the Veteran.

In addition, the Board remanded the claim so that copies of an MRI taken of the spine in New Orleans could be obtained.  It was noted that the records could be VAMC records or private records.  The RO subsequently made efforts to obtain copies of an MRI of the spine from the VAMC in New Orleans, but never followed up on any private MRIs of the spine that were taken in New Orleans.  The Veteran has indicated that the MRI took place in 1986.  Also a private medical report dated in June 1989 notes that the Veteran had treatment for his back in 1987 and a work-up of the spine in New Orleans.  The Veteran should be contacted regarding any private treatment he received for the spine in 1986.

Finally, the Veteran indicated on a form dated December 2001 that is part of his SSA records that he had back surgery at Montelepre Hospital in New Orleans in March 1986 and subsequent treatment there through September 1986, and treatment for the back disability at Bradley Memorial Hospital in Cleveland, Tennessee from June 1991 to December 1995.  Efforts have not been made to obtain these records.  As they are relevant to the Veteran's claim, the RO should make reasonable efforts to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide the proper release for back treatment received from Montelepre Hospital in New Orleans from March 1986 to September 1986; Bradley Memorial Hospital in Cleveland, Tennessee, from June 1991 to December 1995; and any additional private treatment for the back including any MRI in 1986 or 1987 in New Orleans.  If the Veteran signs the release forms make reasonable efforts to obtain the records.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Make arrangements to obtain any relevant treatment records from the VAMC in St. Louis, Missouri.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Associate with the claims file the notice letter that was sent to the Veteran for the VA examinations that were scheduled in September 2011.  If the letter is not available, reschedule the Veteran for the examinations, as noted in the Board's February 2005 remand.  The directions noted in the Board's remand in February 2005 should be specifically followed; and a copy of the notice for any additional VA examinations should be associated with the claims file.

4.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

